Citation Nr: 1824787	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type I (claimed as diabetes mellitus, type II), to include as due to herbicide agent exposure.

2.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus and/or herbicide agent exposure.

3.  Entitlement to service connection for lower extremity peripheral neuropathy, to include as due to diabetes mellitus and/or herbicide agent exposure.

4.  Entitlement to service connection for diabetic retinopathy, to include as due to diabetes mellitus and/or herbicide agent exposure.

5.  Entitlement to service connection for erectile dysfunction (ED), to include as due to diabetes mellitus and/or herbicide agent exposure.



REPRESENTATION

Appellant represented by:	Jason E. Johns, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for diabetes mellitus, type I, hypertension, bilateral lower extremity peripheral neuropathy, diabetic retinopathy, and erectile dysfunction.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In January 2016, the Board denied the Veteran's claims.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2017, the Court vacated the Board's decision and remanded the matter back to the Board for further adjudication consistent with the holding of its memorandum decision.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims.  

Those veterans who served in the Republic of Vietnam during the Vietnam Era benefit from presumptive service connection for disorders related to herbicide agent exposure.  "Service in the Republic of Vietnam" requires a veteran to have served at some point on the landmass or inland waters ("brown water") of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 38 C.F.R. § 3.307(a)(6)(iii). 

If the veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicide agents must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicide agents is not presumed in such instances.  However, once exposure to herbicide agents has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Board has reviewed all service treatment records and personnel records on file. Upon review, the Board finds that the Veteran did not serve in the Republic of Vietnam, and thus, exposure to herbicides may not be presumed.  See 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

A review of the Veteran's VA treatment records reveal that the Veteran has been diagnosed with and/or currently suffers from diabetes mellitus type I, hypertension, lower extremity peripheral neuropathy, diabetic retinopathy, and erectile dysfunction.  The Veteran alleges that he suffers from these as a result of exposure to herbicide agents, to include Agent Orange and Agent Blue, and that circumstances of his military service should fall under the presumption for service connection described above. 

The Veteran's service personnel records do reflect that he served on Fort Gordon, Georgia, from April 1972 to June 1972.  The Veteran contends that he was exposed to herbicide agents while conducting training exercises as a military police officer at Fort Gordon.  He reported that he would dig in the ground and wade through swamp areas up to his knees to look for evidence, and that many areas were devoid of vegetation. 

The Veteran directs the Board's attention to documentation showing that testing of herbicide agents such as Agent Orange and Agent Blue occurred on Fort Gordon from July 15, 1967 to July 17, 1967.  

Though the Veteran was not stationed at Fort Gordon until nearly five years after herbicide agent testing at Fort Gordon, he contends that herbicide agents and dioxins were still present in the sub-surface of the soil and in the water due to their half-life.  The Veteran further contends that research has shown that one of the compounds of Agent Blue, arsenic, has been shown to cause diabetes.  

Complex medical/scientific determinations such a residual half-life of herbicides, and the effects of subsequent secondary exposure, requires education, training and experience far beyond the spectrum of knowledge of a lay person such as the Veteran.  

As such, in light of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim.  It is requested that the AOJ seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals, or other appropriate specialist or source, to address the issue of whether the Veteran was exposed to herbicide agents, to include Agent Orange and Agent Blue, dioxins, or arsenic, during his active duty service, given the half-life of such chemicals.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals, or other appropriate specialist or source, to address the question of whether it is at least as likely as not that the Veteran was exposed to herbicide agents, to include Agent Orange and Agent Blue, dioxins, or arsenic, during service on Fort Gordon from April 1972 to June 1972. 

The examiner/specialist is asked to speak to the possibility (at least as likely as not) that the Veteran worked, trained, or dug in areas where herbicide agents had been tested during his time at Fort Gordon, to include swamps or other bodies of water.  Please speak specifically to the likelihood of exposure to herbicide agents several years after testing occurred, to include a discussion on the half-life of herbicide agents, dioxins, or arsenic. 

The examiner/specialist is asked to comment on the Veteran's lay statements that the skin condition that he was treated for during service, for which he filed a service connection claim after service separation, indicates that he was exposed to herbicide agents, dioxins, or arsenic while on Ft. Gordon.

2.  If it is determined that the Veteran was exposed to herbicide agents, dioxins, and/or arsenic, then schedule the Veteran for a VA examination to assess the nature and etiology of his diabetes mellitus, type I, hypertension, bilateral lower extremity peripheral neuropathy, diabetic retinopathy, and erectile dysfunction.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's claimed disabilities are caused by active service or related to any incident of active service, to exposure to herbicide agents, to include Agent Orange and Agent Blue, dioxins, or arsenic; or, developed within one year after separation from service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




